internal_revenue_service number release date index number ------------------------------------------- ------------------- --------------------------------------- in re ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-124475-13 date date legend decedent x dear -------------------- ------------------------------- ------ this responds to your personal representative’s letter of date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to supplement a timely filed form_8939 allocation of increase in basis for property_acquired_from_a_decedent the facts and representations submitted are as follows decedent died in at his death decedent owned all of the interests in a closely held company the executrix of decedent’s estate retained a tax professional to help her timely file the form_8939 on the form the tax professional reported that decedent owned only x percent of the interests in the company on the form_8939 the estate reported that decedent had unrealized losses from his interests in the company and allocated these losses as additional basis to other_property reported on the form_8939 pursuant to sec_1022 and sec_165 however since the tax professional believed decedent owned x percent instead of all of the interests in the company he allocated only x percent of the losses to the other properties reported on the form_8939 after the form was filed the executrix discovered the error the executrix is requesting relief under sec_301_9100-3 to supplement the form_8939 to allocate the unrealized losses from decedent’s interests in the company that were not allocated on the timely filed form_8939 plr-124475-13 law and analysis sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 provides that in the case of an individual the deduction under sec_165 is limited to losses_incurred in any transaction entered into for profit though not connected with a trade_or_business sec_1022 provides that property_acquired_from_a_decedent who died after date is treated as transferred by gift and the basis of the person acquiring the property from such a decedent is the lesser_of the adjusted_basis of the decedent or the fair_market_value of the property at the date of the decedent’s death sec_1022 provides in general that the basis_of_property under sec_1022 is increased by basis increase that is allocated to the property sec_1022 provides in general that basis increase is the portion of the aggregate basis increase that is allocated to the property sec_1022 and c provide that the aggregate basis increase is dollar_figure and that the aggregate basis increase is increased by-- i the sum of the amount of any capital_loss_carryover under sec_1212 and the amount of any net_operating_loss_carryover under sec_172 that would but for the decedent's death be carried from the decedent's last taxable_year to a later taxable_year of the decedent plus ii the sum of the amount of any losses that would have been allowable under sec_165 if the property acquired from the decedent had been sold at fair_market_value immediately before the decedent’s death sec_1022 provides in general that the basis_of_property acquired from a decedent may be increased under sec_1022 or c only if the property was owned by the decedent at the time of death sec_1022 describes property that is considered to be owned by the decedent at the time of death sec_1022 provides that the basis adjustments under sec_1022 and c shall not increase the basis of any interest in property above its fair_market_value in the hands of the decedent as of the date of the decedent’s death sec_1022 provides in general that the executor is to allocate the basis adjustments under sec_1022 and c on the return required by sec_6018 and that any allocation made may be changed only as provided by the secretary plr-124475-13 sec_1022 describes property that is considered to be acquired from the decedent for purposes of sec_1022 revproc_2011_41 2011_35_irb_188 sec_4 b provides that the amount of unrealized losses consists solely of the losses described in sec_165 and from all property acquired from the decedent that would have been allowable as a deduction if the property had been sold at fair_market_value immediately before the decedent’s death notice_2011_66 2011_35_irb_184 section i a provides that the executor of the estate of a decedent who died in makes the sec_1022 election by filing a form_8939 on or before date notice_2011_76 2011_40_irb_479 extended the due_date for the form_8939 and thus the election from date to date notice_2011_66 section i d provides that the internal_revenue_service will not grant extensions of time to file a form_8939 and will not accept a form_8939 filed after the due_date except in certain circumstances provided in section i d one exception in section i d permits an executor to apply for relief to supplement a timely filed form_8939 under sec_301_9100-3 to allocate basis increase as defined in sec_4 of rev_proc that has not previously been validly allocated however relief may be granted only if after filing the form_8939 the executor discovers additional property to which remaining basis increase could be allocated in this case the tax professional incorrectly reported that decedent owned x percent instead of all of the interests in the company and thus allocated only x percent of the unrealized losses from these interests to the other properties reported on the form_8939 the exception provided in section i d of notice_2001_66 does not apply in this case therefore based upon the facts submitted and the representations made the requested relief cannot be granted except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to whether decedent’s unrealized losses in the company satisfy the requirements of sec_162 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-124475-13 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan james f hogan chief branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
